DETAILED ACTION
This is a Notice of Allowability based on the 16/882,581 application response filed on 11/04/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Van Bergen on 11/16/2021.
 In Claim 1 Line 2, the limitation “adapted for placement on a horizontal ground surface, said frame” has been removed.
 In Claim 1 Line 8, the limitation “ground surface;” has been amended to “ground surface and adapted for placement on the horizontal ground surface;”

Allowable Subject Matter
Claims 1-23 are allowed.
Regarding independent claim 1, the prior art of record Gangemi (US Patent Pub. No. 2017/0144011), Katz (US Patent No. 9,675,829), and Anderson (US Patent No. 3,218,065) are the closest prior arts to the claimed invention but fails to teach or render obvious said first Y-and adapted for placement on the horizontal ground surface. 
Claims 2-7 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 8, the prior art of record Gangemi (US Patent Pub. No. 2017/0144011), Katz (US Patent No. 9,675,829), and Anderson (US Patent No. 3,218,065) are the closest prior arts to the claimed invention but fails to teach or render obvious said first member, said second member, said third member, said fourth member, and said fifth member sharing common top and a common bottom arranged in parallel planes and adapted for placement on a horizontal ground surface, wherein said parallel planes are parallel to the horizontal ground surface.
Claims 9-15 depend directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

Regarding independent claim 16, the prior art of record Gangemi (US Patent Pub. No. 2017/0144011), Katz (US Patent No. 9,675,829), and Anderson (US Patent No. 3,218,065) are each said support member being rotatable to a position approximately perpendicular to 8said frame wherein each said support member is adapted to have a weight plate engage said support member and rest on said frame, each said support member including an attachment element adapted to have an exercise resistance band coupled thereto as the weight plate rests on said frame.
Claims 17-23 depend directly or indirectly from claim 16 and are allowable for all the reasons claim 16 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784